Name: Commission Regulation (EEC) No 98/83 of 17 January 1983 fixing the sluice-gate prices and import duties for ovalbumin and lactalbumin
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 1 . 83 Official Journal of the European Communities No L 14/ 13 COMMISSION REGULATION (EEC) No 98/83 of 17 January 1983 fixing the sluice-gate prices and import duties for ovalbumin and lactalbumin Whereas these have been fixed by Commission Regu ­ lation (EEC) No 96/83 of 17 January 1983 fixing the sluice-gate prices and levies for eggs (4) ; Whereas the sluice-gate price and levy applicable to eggs in shell have been altered by the said Regulation ; whereas it is therefore necessary likewise to alter the sluice-gate prices and import duties for ovalbumin and lactalbumin fixed by Regulation (EEC) No 2823/82 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : Article 1 The import duties provided for in Article 2 of Regula ­ tion (EEC) No 2783/75, in respect of the products specified in Article 1 of that Regulation , and the sluice-gate prices provided for in Article 5 thereof in respect of the like products , shall be as shown in the Annex hereto . Article 2 This Regulation shall enter into force on 1 February 1983 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2783/75 of 29 October 1975 on the common system of trade for ovalbumin and lactalbumin ('), and in particular Article 2 (2) and the second subparagraph of Article 5 (5) thereof, Whereas the sluice-gate prices and import duties of the products specified in Article 1 of Regulation (EEC) No 2783/75 must be fixed quarterly in advance in accordance with the methods of calculation laid down in Commission Regulation (EEC) No 2080/81 of 22 July 1981 , fixing sluice-gate prices and import duties for ovalbumin and lactalbumin (2) ; Whereas, since sluice-gate prices and import duties for ovalbumin and lactalbumin were, by Regulation (EEC) No 2823/82 (3), last fixed for the period 1 November 1982 to 31 January 1983 , they must be fixed anew for the period 1 February to 30 April 1983 ; whereas such prices and duties should be calculated by reference to the sluice-gate price and levy applicable to eggs in shell during the same period ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 January 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 104. (2) OJ No L 203 , 23 . 7 . 1981 , p. 30 . O OJ No L 297, 23 . 10 . 1982, p. 12 . (4) See page 6 of this Official Journal . No L 14/ 14 Official Journal of the European Communities 18 . 1 . 83 ANNEX to the Commission Regulation of 17 January 1983 fixing the sluice-gate prices and import duties for ovalbumin and lactalbumin CCT heading No Description Sluice-gateprice Import duty 1 2 3 4 I ECU/100 kg ECU/ 100 kg 35.02 Albumins , albuminates and other albumin derivatives : A. Albumins : II . Other (than unfit or rendered unfit for human consumption) : a) Ovalbumin and lactalbumin : 1 . Dried (for example, in sheets, scales, flakes , powder) 408-98 143-72 2. Other 54-85 19-47